Citation Nr: 1823243	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  12-18 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1971 to April 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In May 2017, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for further development to include obtaining another medical opinion.  For the reasons discussed below, the Board finds that there has been substantial compliance with the development sought as part of the May 2017 remand.  Stegall v. West, 11 Vet. App. 268 (1998). 

In correspondence dated in February 2018, the Board informed the Veteran that additional evidence of consisting of a private medical opinion dated in December 2017, was submitted but not considered in the AOJ's most recent decision.  The notice further states the Veteran has the right to AOJ review of the evidence before the Board's review of the evidence and the Veteran may waive the right by submitting a waiver in writing.

Thereafter, in a March 2018 response, the Veteran elected to waive his right to have his case remanded to the AOJ for review of the additional evidence that was submitted in his appeal and requested the Board proceed with the adjudication of his appeal.  


FINDING OF FACT

The Veteran's current back disability did not have onset during active service and was not caused by active service.  



CONCLUSION OF LAW

The criteria for service connection for a back disability have not all been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in October 2009.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. 
§ 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file as are records associated with his claim for disability benefits from the Social Security Administration (SSA)..  VA provided relevant examination as discussed in further on in the decision. 

There is no indication of additional existing evidence that is necessary for a fair adjudication of these claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  




II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran is seeking service connection for a low back disability he asserts is attributable to an injury he incurred during active service in 1971.  Specifically, in his August 2009 claim, the Veteran states that recurrent back pain following the 1971 injury plagued him for the remainder of his time in the Army and ultimately forced him to switch career fields.  The Veteran further contends that he has experienced symptoms of back pain since service and self-treated until seeking professional medical attention.  

The Veteran has been diagnosed with degenerative disc disease of the lumbar spine and Intervertebral Disc Syndrome satisfying the first element of a service connection claim.  

Pertinent evidence of record also includes service treatment records and post-service VA and private treatment records.  

Service treatment records document that he sought treatment for back pain of April 1971 reporting that he was working on a truck to remove a machine and used his legs for leverage and immediately experienced low back pain.  He was found to have low back strain.  He was seen again on two consecutive days in June 1971.  A March 1975 entry documents that he sought treatment for pain of the medial portion of his back and reported that he was bending over coughing and had problems standing upright again the previous night and that it occurred again the morning that he reported for treatment.  He was assessed as having muscle strain and was tender on the right lower trapezius and rhomboid - the mid back.  A July 1975 report of medical history documents the Veteran's denial of recurrent back pain.  The records document that he fell off of a loading platform in February 1982.  He was found to have a fracture of the left radial neck and left patella and was prescribed left long arm case.  There is no mention of a low or mid back injury.  Thus, he did have back strain in 1971 and 1975.  

A document dated in March 1982 titled Medical Examination for Separation Statement of Option indicates the Veteran elected to not undergo a medical examination for separation in April 1982.  The Statement indicates the Veteran acknowledges his medical records will be reviewed by a physician at the appropriate medical facility and if the review indicates that an examination should be accomplished he would be scheduled for an examination based on the results of the review.  A waiver titled Medical Examination for Separation dated in March 1982, and signed by the Chief of the Physical Exam Section, indicates screening of the Veteran's medical records indicate no medical problems that are currently under treatment or previously evaluated.

Private treatment records from Chilton Medical Associates, West Alabama Neurosurgery Spine, P.C., The SpineCare Center, and Maplesville Clinic document the Veteran presented with complaints of back pain associated with spinal stenosis, degenerative disc disease of the lumbar spine and intervertebral disc syndrome.  The record indicates the first clinical diagnosis was by private MRI in September 2005 from MRI of Clanton identifying spinal stenosis.  These records reflect treatment for current back condition to include surgery and medication management with no associated etiology opinion.  VA treatment records document the same.

Thus, the dispositive issue in this case is whether the back condition is related to active service.  In this case, as discussed below, the preponderance of evidence is against a finding that degenerative disc disease of the lumbar spine and Intervertebral Disc Syndrome is so related.  

There is evidence in favor of the claim and also evidence against the claim.  Here, the more probative medical evidence reflects that the Veteran's current back disability was not caused by military service.  

There are two medical opinions as to whether the Veteran's back disability is related to in-service incurrence.  In favor of the claim, is correspondence dated in December 2017, from R.T., M.D., a private practitioner at the SpineCare Center, which states that the Veteran has been under his care for problems associated with his spine to include injuries he incurred during military service.  Dr. T. explained that he has "no way to determine with 100% certainty" and opined it was "more likely than not that the veteran's current condition of his back has a direct link to the injuries occurred during the time of military service."  The practitioner provided no further rationale for his opinion.

A second medical opinion was provided by the October 2017 VA-contracted examiner.  In August 2010 and October 2017 the Veteran was afforded back examinations to determine the etiology of current back disorder.  As determined in the Board's May 2017 Remand, the August 2010 VA examination is inadequate.  

Accordingly, the Veteran was afforded another VA-contracted examination in October 2017.  The examination report indicates that the examiner reviewed the Veteran's claims file and medical records in conjunction with the evaluation.  The resulting examination report notes the Veteran reported that he first injured his back in 1971 during military service.  He reported that a transfer case fell on his back without fracture.  He reported injuring his back on two subsequent occasions in 1975 when he was hospitalized for back pain and in 1982 when he fell off a loading dock re-injuring his back.  He also reported that his back has continued to hurt since this time.  Following examination, the practitioner diagnosed degenerative arthritis of the spine and intervertebral disc syndrome and concluded the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  Noting the record documents the Veteran's reported history of recurrent back symptomology, and the Veteran admitted he did not seek medical treatment for back pain until 2005, the practitioner's rationale was "a gap of 34 years exists until objective medical evidence of treatment records for back condition with present diagnosis of Intervertebral Disc Syndrome S/P herniated disc repair and degenerative arthritis" therefore the practitioner is unable to confirm whether the Veteran's current back disability is related to the in-service 1971 complaint of back pain without resorting to mere speculation.  

Second, the practitioner opined that the in-service back condition was acute and there is no evidence of "chronicity of care" therefore, "[a] nexus has not been established."  The practitioner explained that the evidence of record shows the Veteran did not seek treatment following the 1971 in service complaints of back pain again until many years following the back incident.  The examiner concluded this is also consistent with the medical evidence of record.

For the following reasons, the Board finds that entitlement to service connection for a back disability is not warranted.  The Board acknowledges the Veteran's reports that the onset of back problems was during military service.  Specifically, that he injured his back on multiple occasions in service; first, he explained a transfer case fell on his back in 1971; he was later hospitalized for back pain and in 1975; and thereafter he fell off a loading dock re-injuring his back in 1982.  He also reported since that time, he has continued to have the same back pain.  In this regard, given the following reasons, the record tends to show that the Veteran is not an accurate historian.  

In assessing the Veteran's credibility regarding his symptoms of back pain, the Board looks to the consistency of his statements and clinical histories.  Given that the records document many instances of seeking treatment for numerous conditions during service and diligent reporting of symptoms, if he injured his lower back in 1982 or was hospitalized for it earlier, the records would reflect such.  As between the Veteran's recollection and what is documented contemporaneous to the claimed events, the Board finds the contemporaneous evidence more probative.  Essentially, he had muscle strain in 1971 and again in 1975 and after that he reported he had no recurrent back pain.  Here, the record shows the first evidence of diagnosis is a September 2005 private MRI identifying spinal stenosis.  The Board notes that the diagnosis is nearly 23 years following service discharge.  Given these facts, the Board concludes that the Veteran had no other injuries of his back than what was documented in the claims file and that he has not had continuous symptoms since the documented in-service complaints.  

In this regard, the Board is not rejecting the Veteran's reports of continuous symptoms of back pain since service as not credible based on lack of corroborating medical evidence.  Rather, this determination is based on comparison of the Veteran's reports for his claim with his reports at other times as to the existence and timing of his symptoms, as well as a lack of reports in certain records where they would be expected.  For instance, during military service.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Cf. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

If the Veteran had been experiencing recurrent symptoms of back problems during service, it would be reasonable to infer that he would have reported such symptoms in March 1982, when he instead elected to not undergo a medical examination for separation in April 1982.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011) (stating that the Board, as fact finder, is permitted to draw inferences based on the evidence, so long as any such inference does not result in a medical determination).  Thus, the fact that the Veteran did not report having any problems related to the back on separation from service and instead waived his entitlement to examination, and did not seek treatment for many years post-service separation, when he presently contends that he has experienced back pain since service weighs against any assertion that these symptoms began during service and continued after service.  Thus the October 2017 opinion of the VA-contracted examiner that the Veteran's back pain in service was acute is probative evidence against the Veteran's claim.
Notably, as discussed above, a waiver titled Medical Examination for Separation dated in March 1982, and signed by the Chief of the Physical Exam Section indicates screening of the Veteran's medical records indicate no medical problems that are currently under treatment or previously evaluated.  

The probative evidence of record indicates that the Veteran does not have a back disability related to incident in service.  Specifically, the Veteran's earliest indication of back diagnosis, as shown by the medical evidence of record, was many years following separation from active service.  The Board notes that this lapse in time weighs against the Veteran's claims.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving a claim).  

Given the above, the Board finds that the most probative evidence of record shows that the Veteran does not have a current back condition that is due to incident during service and did not begin in service.  Specifically, the August 2017 examination report regarding the etiology of the Veteran's back condition weighs against his claim.  

First, the Board finds that the opinion of the August 2017 VA-contracted practitioner is of greater probative weight than that of the December 2017 private opinion from Dr. T., of the SpineCare Center.  First, the December 2017 private opinion does not provide a rationale for the conclusion that it is more likely than not the Veteran's current back disability is related to injury incurred during active service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

The reported medical opinion of the practitioner is of little if any probative weight because although Dr. T. opined that that it is more likely than not the Veteran's current back disability is related to injury incurred during active service, the practitioner also ambiguously states that he had "no way to determine with 100% certainty" that current back disability is directly linked to injuries incurred during active service in describing the potential relationship between current back disability and military service.  Thus, the opinion does not provide probative evidence in support of the Veteran's claim. 

The Board observes that an adequate VA examination considers the relevant history, provides a sufficiently detailed description of the disability, and provides a rationale to support the conclusions or opinions offered.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Similarly, an expert must have sufficient facts or data upon which to render an opinion and must reliably apply medical principles to those facts or data, but most of the probative value of a medical opinion comes from its reasoning.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008). 

In this regard, the probative value of the December 2017 private opinion was, however, undercut by the practitioner's lack of rationale for finding that the Veteran's current back disability is related to injury in service.  The practitioner did not identify any medical evidence to support the ambiguous conclusion nor did he identify how any underlying condition of the Veteran's back is related to an injury in-service.  The private practitioner did not cite to any evidence to arrive at such conclusion.  Dr. T. merely provided a blanket statement, noting that he is the Veteran's treating physician for his current back condition, which he determined without 100 percent certainty was related to the Veteran's military service.  

Additionally, the October 2017 VA-contracted examination report reflects the examiner reviewed the claims file, identified a current disability, and provided an opinion on the dispositive question of whether the Veteran's back condition was at least as likely as not related to in-service injury.  This opinion reflected consideration of the Veteran's lay reports, along with the medical evidence of record.  As the VA-contracted examiner explained the reasons for her conclusions based on an accurate characterization of the evidence of record, her more definitive opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

In this regard, the October 2017 VA-contracted practitioner concluded that she was unable to confirm whether the Veteran's current back disability is related to the in-service 1971 complaint of back pain without resorting to mere speculation.  In so finding, the practitioner reviewed the overall clinical data and concluded that the post-service treatment demonstrates that in-service back injury was acute.  The examiner concluded this is also consistent with the Veteran's reports that he did not seek treatment for back problems following the in-service treatment in 1971 until 2005.  The examiner concluded that the Veteran did not seek treatment until 34 years after 1971, which is many years following service discharge.  The October 2017 VA examiners opinion is a negative nexus opinion.  It is entitled to significant probative weight because the examiner explained the reasons for her conclusions based on an accurate and comprehensive review of the relevant evidence of record, including the Veteran's lay statements.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The October 2017 VA-contracted examiner's opinion is therefore entitled to greater weight than the less probative opinion of Dr. T., the Veteran's private practitioner, on the dispositive question of whether the Veteran's diagnosed back condition was caused by injury incurred during active service.

As such, the Board has considered the Veteran's statements and acknowledges the Veteran's contentions of when his symptoms arose, as well as the Veteran's contention that the October 2017 examiners opinion did not consider his lay statements, but affords them only the most minimal of probative value.  Whether lay opinions of this nature are competent evidence depends on the question at issue and the particular facts of the case.  

A review of the record evidence shows there is no indication that the Veteran has medical expertise.  Whether a specific incident in service decades ago of back pain, leads to current disability, is not a simple question subject to non-expert opinion evidence.  Thus, the Veteran's reported history, when considered with the medical evidence of record, and in the context of the record, as a whole, is more probative than the Veteran's general lay statements.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  Moreover, there is no probative, contrary medical opinion in the evidence of record.

As explained above, the weight of the evidence shows that the Veteran did not have recurrent or persistent back symptoms at his service discharge or within one year thereafter; and there was not continuity of symptomatology or degenerative changes to a compensable degree within one year after service.  38 C.F.R. §§ 3.307, 3.309(a) (2017).  

Additionally, in September 2007, the Veteran was found disabled due, in part, to a back disability.  He is currently receiving Social Security Disability Insurance (SSDI) benefits from the Social Security Administration (SSA).  See Social Security Administration Disability Determination.  While probative, the Board has considered these records.  However, the award of SSDI does not guarantee entitlement to service connection for a disability.  

In arriving at the decision to deny this claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a back disability is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


